
	

116 HR 2632 IH: CCAMPIS Reauthorization Act
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 2632
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2019
			Ms. Clark of Massachusetts (for herself, Mr. Young, and Ms. Schrier) introduced the following bill; which was referred to the Committee on Education and Labor
		
		A BILL
		To reauthorize the Child Care Access Means Parents in School Program.
	
	
 1.Short titleThis Act may be cited as the CCAMPIS Reauthorization Act. 2.CCAMPIS ReauthorizationSection 419N of the Higher Education Act of 1965 (20 U.S.C. 1070e) is amended—
 (1)in subsection (b)— (A)in paragraph (2)—
 (i)in subparagraph (A)— (I)by striking The amount and inserting Except as provided in subparagraph (C), the amount; and
 (II)by striking 1 percent and inserting 2 percent; (ii)in subparagraph (B)(ii), by striking subsection (g) and inserting subsection (h); and
 (iii)by adding at the end the following:  (C)Performance bonus (i)In generalNotwithstanding subparagraph (A), for any fiscal year for which the amount appropriated under subsection (h) is not less than $140,000,000, the Secretary may pay a performance bonus to an eligible institution of higher education.
 (ii)Maximum amountA bonus paid to an eligible institution of higher education under clause (i) for a fiscal year shall not exceed an amount equal to 20 percent of the amount of the annual grant payment received by the institution under paragraph (3)(B) for the fiscal year preceding the fiscal year for which the bonus is paid.
 (iii)Use of bonusA bonus received by an institution under clause (i) shall be used by the institution in the same manner as a grant under this section and shall be treated as grant funds for purposes of the application of paragraph (5), except that the Secretary may extend the 4-year grant period as necessary for the institution to use such bonus.
 (iv)Eligible institution of higher educationIn this subparagraph, the term eligible institution of higher education means an institution of higher education that— (I)has received a grant under this section for not less than the period of three consecutive fiscal years preceding the fiscal year in which the bonus is paid under clause (i);
 (II)for each such preceding fiscal year, has met or exceeded the performance levels established by the institution for such year under subsection (e)(1)(B)(v); and
 (III)has demonstrated the need for such bonus.; and (B)in paragraph (3)—
 (i)in subparagraph (A), by striking 4 years and inserting 5 years; and (ii)in subparagraph (B), by striking subsection (e)(2) and inserting subsection (e)(3);
 (2)by amending subsection (c) to read as follows:  (c)Applications (1)In generalAn institution of higher education desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Such application shall—
 (A)demonstrate that the institution is an eligible institution described in subsection (b)(4); (B)specify the amount of funds requested;
 (C)demonstrate the need of low-income students at the institution for campus-based child care services by including in the application—
 (i)information regarding student demographics, including whether the student is a full-time or part-time student;
 (ii)an assessment of child care capacity on or near campus; (iii)information regarding the existence of waiting lists for child care services on or near campus;
 (iv)information regarding additional needs created by concentrations of poverty or by geographic isolation; and
 (v)other relevant data; (D)specify the percentage of the institution’s grant that will be used directly to subsidize the fee charged for on-campus and off-campus childcare, respectively, for low-income students;
 (E)contain a description of the activities to be assisted, including whether the grant funds will support an existing child care program or a new child care program;
 (F)identify the resources, including technical expertise and financial support, that the institution will draw upon to support the child care program and the participation of low-income students in the program (such as accessing social services funding, using student activity fees to help pay the costs of child care, using resources obtained by meeting the needs of parents who are not low-income students, and accessing foundation, corporate, or other institutional support) and demonstrate that the use of the resources will not result in increases in student tuition;
 (G)contain an assurance that the institution will meet the child care needs of low-income students through the provision of services, or through a contract for the provision of services;
 (H)describe the extent to which the child care program will coordinate with the institution’s early childhood education curriculum, to the extent the curriculum is available, to meet the needs of the students in the early childhood education program at the institution, and the needs of the parents and children participating in the child care program assisted under this section;
 (I)in the case of an institution seeking assistance for a new child care program— (i)provide a timeline, covering the period from receipt of the grant through the provision of the child care services, delineating the specific steps the institution will take to achieve the goal of providing low-income students with child care services;
 (ii)specify any measures the institution will take to assist low-income students with child care during the period before the institution provides child care services; and
 (iii)include a plan for identifying resources needed for the child care services, including space in which to provide child care services, and technical assistance if necessary;
 (J)contain an assurance that any child care facility assisted under this section will meet the applicable State and local government licensing, certification, approval, or registration requirements;
 (K)in the case of an institution that is awarded a grant under this section after the date of the enactment of the CCAMPIS Reauthorization Act, provide an assurance that, not later than three years after the date on which such grant is awarded, any child care facility assisted with such grant will—
 (i)meet Head Start performance standards under subchapter B of chapter 13 of title 45, Code of Federal Regulations (as in effect on the date of enactment of the CCAMPIS Reauthorization Act) and any successor regulations;
 (ii)be in the top tier of the quality rating improvement system for such facilities used by the State in which the facility is located;
 (iii)meet the licensing requirements of the State in which the facility is located and the quality requirements under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.); or
 (iv)be accredited by a national early childhood body with demonstrated valid and reliable program quality standards;
 (L)contain an assurance that the institution, when applicable, will make information available to students receiving child care services provided under this section about the eligibility of such students and their dependents for assistance under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children under the Child Nutrition Act of 1966 (42 U.S.C. 1786), and the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); and
 (M)contain an abstract summarizing the contents of such application and how the institution intends to achieve the purpose under subsection (a).
 (2)Technical assistanceThe Secretary may provide technical assistance to eligible institutions to help such institutions qualify, apply for, and maintain a grant under this section.;
 (3)in subsection (d)— (A)in the matter preceding paragraph (1), by striking to institutions of higher education that submit applications describing programs that;
 (B)by amending paragraph (1) to read as follows:  (1)based on the extent to which institutions of higher education that submit applications for such a grant leverage local or institutional resources, including in-kind contributions, to support the activities assisted under this section;; 
 (C)by redesignating paragraph (2) as paragraph (3); (D)by inserting after paragraph (1), the following:
					
 (2)to institutions of higher education that, compared to other institutions of higher education in the same category of institution (as listed in section 132(d)) that submit applications for such a grant, demonstrate a high likelihood of need for campus-based child care based on student demographics (such as a high proportion of low-income students or independent students); and; and
 (E)in paragraph (3) (as redesignated by subparagraph (C)), by inserting to institutions of higher education that submit applications describing programs that before utilize; and (4)in subsection (e)—
 (A)in paragraph (1)(B)— (i)by redesignating clauses (ii), (iii), and (iv) as clauses (vi), (vii), and (viii), respectively; and
 (ii)by striking the semicolon at the end of clause (i) and inserting the following:  which shall include—(I)the number of full- and part-time students, respectively, receiving child care services under this section at least once per week during the academic year;
 (II)the number of credits accumulated by students receiving such child care services; (III)the number of students receiving child care services under this section at least once per week during the academic year who—
 (aa)remain enrolled at the institution during the academic year for which they received such services; (bb)enroll at the institution for the following academic year; and
 (cc)graduate or transfer within— (AA)150 percent of the normal time for completion of a student’s four-year degree granting program; or
 (BB)200 percent of the normal time for completion of a student’s two-year degree-granting program; (ii)with respect to the total student enrollment at the institution and the total enrollment of low-income students at the institution, respectively—
 (I)the rate at which students who complete an academic year at the institution re-enroll in the institution for the following academic year; and
 (II)the percentage of students graduating or transferring within— (aa)150 percent of the normal time for completion of a student’s four-year degree granting program; or
 (bb)200 percent of the normal time for completion of a student’s two-year degree granting program; (iii)the percentage of the institution’s grant that was used directly to subsidize the fee charged for on-campus and off-campus childcare, respectively, for low-income students;
 (iv)whether the institution restricts eligibility for child care services to only full-time students; (v)the sufficiently ambitious levels of performance established for such year by the institution that demonstrate meaningful progress and allow for meaningful evaluation of program quality based on the information in clauses (i)(III) and (iii);;
 (B)by redesignating paragraph (2) as paragraph (3); (C)by inserting after paragraph (1) the following:
					
						(2)Report
 (A)Report requiredOn an annual basis, the Secretary shall submit to the authorizing committees a report that includes—
 (i)a summary of the information described in paragraph (1); and (ii)each abstract submitted under subsection (c)(1)(M) by an institution of higher education that receives a grant under this section.
 (B)Public availabilityThe Secretary shall make each report submitted under subparagraph (A) publicly available.;  (D)in paragraph (3), as so redesignated, by inserting (other than the information provided under subparagraph (B)(v) of such paragraph) after paragraph (1); and
 (E)by adding at the end the following:  (4)Technical assistanceThe Secretary shall provide technical assistance to institutions of higher education receiving grants under this section to help such institutions meet the reporting requirements under this subsection.;
 (5)by redesignating subsection (g) as subsection (h); (6)by inserting after subsection (f) the following:
				
 (g)NondiscriminationNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex (including sexual orientation and gender identity), or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination by any program funded, in whole or in part, with funds made available under this section or with amounts appropriated for grants, contracts, or certificates administered with such funds.; and 
 (7)in subsection (h), as so redesignated, by striking such sums as may be necessary for fiscal year 2009 and inserting $200,000,000 for fiscal year 2020.  